Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           07-SEP-2022
                                                           09:17 AM
                                                           Dkt. 3 ODAC


                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                        MICHAEL VENTRELLA,
                 Petitioner/Petitioner-Appellant,

                                vs.

                         STATE OF HAWAII,
                  Respondent/Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 3CPN-XX-XXXXXXX)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Petitioner-Appellant’s Application for Writ

 of Certiorari, filed on August 5, 2022, is hereby rejected.

           DATED: Honolulu, Hawaiʻi, September 7, 2022.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins